Citation Nr: 1802645	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-04 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for sleep apnea, claimed as secondary to service-connected status post cervical discectomy and fusion. 

2. Entitlement to a rating in excess of 20 percent for status post cervical discectomy and fusion (cervical spine disorder).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1986 to May 1995. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. Jurisdiction has since been transferred to the RO in Portland, Oregon. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2017. A transcript of that hearing has been associated with the claims file.  

This matter was remanded by the Board in September 2013 for further development and has since been returned to the Board for appellate review.  


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. Furthermore, a new VA examination and opinion must be obtained.

When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). A medical opinion is considered adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one." Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The record indicates that the Veteran was awarded Social Security Administration (SSA) benefits in 2012. However, the record does not contain the SSA medical records and/or vocational records used to make the SSA decision. The record contains only four pages of SSA medical records that were received in 2009. Therefore, the records used by the SSA in granting the Veteran benefits must be obtained. 

Also, in Correia v. McDonald 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The Court specified that VA examination reports should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing. If a test is not conducted, the examination should explain why such test was not necessary.

On the July 2015 VA examination of the cervical spine, the examiner did not address active and passive motion or weight-bearing and non-weight-bearing. The examiner only addressed pain in weight-bearing. Therefore, in light of Correia, the Veteran must be afforded a new VA examination. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Finally, the Board notes that the claim for TDIU is inextricably intertwined with the Veteran's remanded claims, as the outcome of the claims may impact the outcome of the TDIU claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Hence, the Board will defer appellate considerations of the issue of entitlement to TDIU pending completion of the action requested below.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from July 2017 onward. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and her representative.  

2. Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision and the transcript of the February 2012 SSA hearing. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and her representative.  

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected cervical spine disorder. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire. 

As part of this examination, the examiner should evaluate the range of motion for pain in both active motion and passive motion, as well as in weight-bearing and non-weight-bearing scenarios for the cervical spine. The examiner should specifically identify the points, if any, at which pain begins. If any such test is not conducted, the examiner must explain why such test was not necessary.

The examiner must also provide an opinion concerning the functional effects of the service-connected cervical spine disorder. 

A complete rationale must be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report history and symptoms and that her reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

4. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


